Citation Nr: 1811768	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151, for a lipoma on the back of the neck, claimed as a hematoma due to VA treatment for neck pain.  

2.  Entitlement to compensation under 38 U.S.C. § 1151, for hernia on the left flank, claimed to have resulted following left renal artery aneurysmectomy performed by VA.  

3.  Entitlement to compensation under 38 U.S.C. § 1151, for an additional left kidney disability, claimed to have resulted following left renal artery aneurysmectomy performed by VA.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the hearing is associated with the record  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran seeks VA compensation benefits under 38 U.S.C. § 1151 for a hematoma on the back of his neck, which he asserts occurred after receiving several injections into his neck for treatment of chronic neck pain.  He also seeks compensation under 38 U.S.C. § 1151 for hernia on his left flank and an additional, residual kidney disability, which he asserts occurred after VA performed a left renal artery aneurysmectomy in April 2002.  

VA treatment records show that a mass, which was identified as a lipoma did, in fact, appear on the Veteran's neck months after he received a number of injections into his neck.  See VA treatment records dated September 1999, June 2000, July 2001, and March 2009.  VA treatment records also show that, following repair of a left kidney aneurysm in April 2002, the Veteran received treatment for an incisional left flank hernia and was found to have a mass in his left kidney.  See e.g., VA treatment records dated November 2004 and June 2008.  

However, VA has not obtained a medical opinion that addresses whether the medical and surgical treatment provided by VA actually caused the disabilities that occurred following the neck injections and left renal artery aneurysmectomy.  Therefore, a remand is needed to obtain an appropriate medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange to have an appropriate physician review the claims file and provide opinions that address the following:

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the lipoma that appeared on the Veteran's neck in approximately July 2001 was incurred as a result of injections that were given to treat the Veteran's chronic neck pain?  

In answering the foregoing, the physician should consider and address the statement provided by Dr. Domaguing in June 2009.  

b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the left flank bulge/hernia that occurred in approximately November 2004 was incurred as a result of the left renal artery aneurysmectomy in April 2002?  

In answering the foregoing, the physician should consider and address the statement provided by Dr. Atil in August 2010.  

c. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the left kidney mass identified on the May 2008 ultrasound or any other current left kidney disability was incurred as a result of the left renal artery aneurysmectomy in April 2002?  

d. If the lipoma, left flank hernia, left kidney mass, and/or any other left kidney disability is deemed to be an additional disability that resulted from VA medical or surgical treatment, the physician should also opine whether the proximate cause of each disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  An opinion as to both (a) and (b) must be provided for each additional disability.

e. The physician should also comment as to whether, in treating the Veteran's chronic neck pain and left kidney aneurysm, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.

f. A rationale must be provided for each opinion offered.  

2. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



